2 Ill. App. 2d 527 (1954)
119 N.E.2d 506
Fred Hebel, Executor of Estate of Edna Guildstrand Hebel, Deceased, Plaintiff-Appellant,
v.
Hinsdale Sanitarium and Hospital, Also Known as Hinsdale Sanitarium and Benevolent Association, Defendant-Appellee.
Gen. No. 10,749.
Illinois Appellate Court.
Opinion filed May 17, 1954.
Released for publication June 4, 1954.
Willard E. Cain, for appellant.
Hadley & Leren, for appellee.
Palmer Leren, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE WOLFE.
Judgment affirmed.
Not to be published in full.